DETAILED ACTION
The instant application having Application No. 17/033,168 filed on 09/25/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Pub # US 2018/0206174 A1 hereinafter Zhou).
Regarding claim 1, Zhou discloses “a method for wireless communication by a first wireless local area network (WLAN) device,” as [(Para. 0006), The method may include establishing a multi-link session between the first wireless device and the second wireless device… (Para. 0048), FIG. 1 illustrates a WLAN 100 (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure.] “the method comprising: establishing, between the first WLAN device and a second WLAN device, a multi-link association that enables the first WLAN device to exchange frames with the second WLAN device via a first wireless communication link and a second wireless communication link;” [(Para. 0006), A method of wireless communication is described. The method may include establishing a multi-link session between the first wireless device and the second wireless device, the multi-link session comprising a plurality of wireless links for communications in parallel between the first wireless device and the second wireless device] “determining a temporal key for the multi-link association;” [(Para. 0115), Similarly, transmission scheme 1000 may employ an encryption key that is common to all links 1065 or may employ a per-link encryption key at 1050. For example, in the case of a common encryption key, the operations at 1050 may use a common temporal key] “encrypting a first media access control (MAC) protocol data unit (MPDU) based on the temporal key and a second MPDU based on the temporal key;” [(Para. 0115), The common key identifier may be signaled in a CCMP header of the encrypted MPDU (e.g., to allow a receiving device to use the same common temporal key to decrypt the MPDUs).] “preparing for transmission a first frame including the encrypted first MPDU and a second frame including the encrypted second MPDU;” [(Para. 0017, Figure 6 and 10), establishing the multi-link session between the first wireless device and the second wireless device further comprises:… a frame number, or a packet number, or a fragment size… (Para. 0082), In some cases, these MSDUs may be encrypted at 625 before being allocated (e.g., dynamically) from common transmit queue 620 to one of lower Tx MAC 630-a or lower Tx MAC 630-b … (Para. 0083), lower Tx MAC 630-a may receive enough (A)MSDUs from common transmit queue 620 to form an aggregated MPDU (AMPDU)… (Para. 0112), lower Tx MAC 1035-a may copy the common SN, FN, and PN associated with each fragment and form a plaintext MPDU at 1040 for each fragment. The plaintext MPDU may, for example, contain the common SN and FN in the MPDU header. At 1050, the MPDU may be further encrypted with the common PN in the CCMP header.] “assigning a first packet number from a set of sequential packet numbers to the first frame and a second packet number from the set of sequential packet numbers to the second frame;” [(Para. 0012), instructions for assigning a respective sequence number of a first set of sequence numbers to each of the first set of data units to be transmitted over the first wireless link. Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for assigning a respective sequence number of a second set of sequence numbers to each of the second set of data units to be transmitted over the second wireless link] “and transmitting the first frame over the first wireless communication link and the second frame over the second wireless communication link” [(Para. 0006 and Fig. 6, 7 and 10), transmitting a first set of data units of the plurality of data units to the second wireless device over a first wireless link of the plurality of wireless links, and transmitting a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links.].
Regarding claim 2, Zhou discloses “further comprising: assigning a first sequence number to the first frame and a second sequence number to the second frame, the first sequence number and the second sequence number being from a set of sequence numbers” as [(Para. 0011), assigning a respective sequence number of a set of sequence numbers to each of the plurality of data units, the set of sequence numbers indicating an order of the plurality of data units for the data].
Regarding claim 3, Zhou discloses “wherein the first wireless communication link is associated with a first link identifier that uniquely identifies the first wireless communication link and the second wireless communication link is associated with a second link identifier that uniquely identifies the second wireless communication link” as [(Para. 0016), Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for assigning a transmitter address, or a receiver address, or a traffic identifier, or a combination thereof, to each of the plurality of wireless links… (Para. 0055), In some examples, in multi-link aggregation, each link may use its own transmit queue. In other examples, a common transmit queue may be used across the links. In some examples, each link may have a unique transmitter address (TA) and receiver address (RA).].
Regarding claim 4, Zhou discloses “further comprising: generating a first nonce that includes the first link identifier and a second nonce that includes the second link identifier,” as [(Para. 0016), Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for assigning a transmitter address, or a receiver address, or a traffic identifier, or a combination thereof, to each of the plurality of wireless links] “wherein encrypting the first MPDU is based on the first nonce and encrypting the second MPDU is based on the second nonce” [(Para. 0055), Other items that may be common (or different) across two or more of the links include encryption keys].
Regarding claim 20. the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a first wireless local area network (WLAN) device, comprising: at least one modem;” as [(Zhou: Para. 0160), a modem to modulate the packets and provide the modulated packets to the antennas for transmission] “at least one processor communicatively coupled with the at least one modem;” [(Zhou: Para. 008), The apparatus may include a processor, memory in electronic communication with the processor] “at least one memory communicatively coupled with the at least one processor and including processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem is configured to..” [(Zhou: Para. 0008), and instructions stored in the memory. The instructions may be operable to cause the processor..].
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-19, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yong et al. (Pub # US 2019/0097952 A1 hereinafter Yong).
Regarding claim 5, Zhou does not specifically disclose wherein generating the first nonce includes populating a first portion of the first nonce with the first link identifier and populating a second portion of the first nonce with a direction identifier that identifies either an uplink direction or a downlink direction of the first frame.
In an analogous art, Yong teaches “wherein generating the first nonce includes populating a first portion of the first nonce with the first link identifier and populating a second portion of the first nonce with a direction identifier that identifies either an uplink direction or a downlink direction of the first frame” as [(Para. 0056), the nonce may be constructed (610) using fields A2 and PN (e.g., as shown in FIG. 5C)….]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhou to provide an effective technique for out-of-order block acknowledgement as taught by Yong to allow for reduced buffering requirements and/or reduced latency for a wireless device [Yong: Para. 0006].
Regarding claim 9, the combination of Zhou and Yong, specifically Yong teaches “wherein the first nonce includes a first address segment and the second nonce includes a second address segment, the method further comprising: populating a first portion of the first address segment with the first link identifier; and populating a second portion of the second address segment with the second link identifier” as [(Para. 0052),  GCMP may require a new temporal key (TK) for every communication window/session and a unique nonce value for each frame. The nonce may include a 48-bit packet number (PN) for this purpose. At least according to some embodiments, reuse of a PN during a communication window may void security. Similarly, each transmission (e.g., packet) may include a sequence number (SN) and a repeated SN may indicate a duplicate transmission. Thus, methods may be implemented to detect repeated PN or SN values].
Regarding claim 10, the combination of Zhou and Yong, specifically Yong teaches “wherein generating the first nonce further includes adding or appending the first link identifier to the first nonce” as [(Para. 0056), the nonce may be constructed (610) using fields A2 and PN (e.g., as shown in FIG. 5C)].
Regarding claim 11, the combination of Zhou and Yong, specifically Yong teaches “further comprising: determining to retransmit the first frame as a third frame via the second wireless communication link;” as [(Para. 0107), MPDUs that need to be retransmitted may be transmitted first, in sequential order of sequence number, starting from the oldest MPDU that needs to be retransmitted.] “assigning a third packet number from the set of sequential packet numbers to the third frame,” [(Para. 0085), Given a new sequence number and packet number pair {SN, PN}] “wherein the third packet number is identical to the first packet number of the first frame;” [(Para. 0156), in table 1512, a frame with SN 103 may be a replayed frame that can be detected based on having the identical PN 330 as a (valid) frame with SN 102] “and transmitting the third frame to the second WLAN device via the second wireless communication link” [(Para. 0037), one or more of the wireless devices 102-108 may be configured to communicate using at least one wireless networking protocol (e.g., Wi-Fi or WLAN)].
Regarding claim 12, Zhou teaches “a method for wireless communication by a first wireless local area network (WLAN) device,” as [(Para. 0006), The method may include establishing a multi-link session between the first wireless device and the second wireless device… (Para. 0048), FIG. 1 illustrates a WLAN 100 (also known as a Wi-Fi network) configured in accordance with various aspects of the present disclosure.] “the method comprising: establishing, between the first WLAN device and a second WLAN device, a multi-link association that enables the first WLAN device to exchange frames with the second WLAN device via a first wireless communication link and a second wireless communication link;” [(Para. 0006), A method of wireless communication is described. The method may include establishing a multi-link session between the first wireless device and the second wireless device, the multi-link session comprising a plurality of wireless links for communications in parallel between the first wireless device and the second wireless device] “determining a temporal key for the multi-link association;” [(Para. 0115), Similarly, transmission scheme 1000 may employ an encryption key that is common to all links 1065 or may employ a per-link encryption key at 1050. For example, in the case of a common encryption key, the operations at 1050 may use a common temporal key] “receiving a first plurality of frames over the first wireless communication link and a second plurality of frames over the second wireless communication link,” [(Para. 0006 and Fig. 6, 7 and 10), transmitting a first set of data units of the plurality of data units to the second wireless device over a first wireless link of the plurality of wireless links, and transmitting a second set of data units of the plurality of data units to the second wireless device over a second wireless link of the plurality of wireless links.] “wherein each frame of the first plurality of frames and the second plurality of frames includes an encrypted media access control (MAC) protocol data unit (MPDU)” [(Para. 0017, Figure 6 and 10), establishing the multi-link session between the first wireless device and the second wireless device further comprises:… a frame number, or a packet number, or a fragment size… (Para. 0082), In some cases, these MSDUs may be encrypted at 625 before being allocated (e.g., dynamically) from common transmit queue 620 to one of lower Tx MAC 630-a or lower Tx MAC 630-b … (Para. 0083), lower Tx MAC 630-a may receive enough (A)MSDUs from common transmit queue 620 to form an aggregated MPDU (AMPDU)… (Para. 0112), lower Tx MAC 1035-a may copy the common SN, FN, and PN associated with each fragment and form a plaintext MPDU at 1040 for each fragment. The plaintext MPDU may, for example, contain the common SN and FN in the MPDU header. At 1050, the MPDU may be further encrypted with the common PN in the CCMP header.] “and a first packet number selected from a set of sequential packet numbers” [(Para. 0012), instructions for assigning a respective sequence number of a first set of sequence numbers to each of the first set of data units to be transmitted over the first wireless link. Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for assigning a respective sequence number of a second set of sequence numbers to each of the second set of data units to be transmitted over the second wireless link]. 
However, Zhou does not specifically disclose determining, in the first plurality of frames and the second plurality of frames, whether at least two frames include duplicate first packet numbers and whether a frame includes a first packet number that is less than a threshold number; and decrypting the encrypted MPDU in each of the first plurality of frames and the second plurality of frames based on the temporal key for the multi-link association, in response to determining that no two frames include duplicate packet numbers and no frame includes a first packet number that is less than the threshold number.
In an analogous art, teaches Yong teaches “determining, in the first plurality of frames and the second plurality of frames, whether at least two frames include duplicate first packet numbers” as [(Para. 0052), the nonce may include a 48-bit packet number (PN) for this purpose. At least according to some embodiments, reuse of a PN during a communication window may void security. Similarly, each transmission (e.g., packet) may include a sequence number (SN) and a repeated SN may indicate a duplicate transmission. Thus, methods may be implemented to detect repeated PN or SN values… (Para. 0056), the PN may be incremented (606) so that a new PN is used for each MPDU, e.g., so that no PN is repeated during a session… (Para. 0075), as shown in FIG. 6B, as one possibility. One function of the data processing (e.g., of a replay check) may be to detect duplicate frames (e.g., frames that have previously been successfully received by recipient 704… (Para. 0077), Recipient 704 may use the PN from the received frame to detect replayed frames (e.g., in the case of IO processing, when PN from received frame<=current Rc value). Detected replayed frames may be discarded by the receiver] “and whether a frame includes a first packet number that is less than a threshold number;” [(Para. 0098), In other words, if a previously encountered {SN, PN} pair that has a higher SN than the new {SN, PN} pair also has a PN that is less than or equal to the PN of the new {SN, PN} pair, determine that the packet is replayed. If neither the forward nor the backward scan reveal a replayed packet, then the packet may be accepted as valid (Note: “equal to the PN of the new {SN, PN} pair” is interpreted as the threshold)] “and decrypting the encrypted MPDU in each of the first plurality of frames and the second plurality of frames based on the temporal key for the multi-link association, in response to determining that no two frames include duplicate packet numbers and no frame includes a first packet number that is less than the threshold number” [(Para. 0075), Upon receiving the data, recipient 704 may engage in various data processing tasks, including OOO processing, IO processing, decryption, decapsulation, and replay checks (e.g., including either or both of OOO or IO replay checks), among other possibilities. For example, decryption, decapsulation, and replay checks may be performed as shown in FIG. 6B, as one possibility. One function of the data processing (e.g., of a replay check) may be to detect duplicate frames (e.g., frames that have previously been successfully received by recipient 704, but that the originator 702 has nonetheless re-transmitted, for example due to not successfully receiving an acknowledgement provided by the recipient 704), and/or to detect the difference between legitimate, retransmitted frames (e.g., from the authenticated transmitter) and replayed frames (e.g., from an interloper). Examples are provided subsequently herein that are intended to be illustrative of various possible replay check techniques.  … (Para. 0081), decryption, decapsulation, and replay check may proceed as shown in FIG. 6B].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhou to provide an effective technique for out-of-order block acknowledgement as taught by Yong to allow for reduced buffering requirements and/or reduced latency for a wireless device [Yong: Para. 0006].
Regarding claim 13, the combination of Zhou and Yong, specifically Yong teaches “further comprising: discarding at least one frame of the two frames that include duplicate first packet numbers, in response to detecting two frames that include duplicate first packet numbers” as [(Para. 0142), The receiving device may attempt to detect duplicate packets using the SN of the received packets, e.g., in comparison to information stored in the SCC (1306). Detected duplicated packets may be discarded.].
Regarding claim 14, the combination of Zhou and Yong, specifically Yong teaches “further comprising: discarding the frame that includes the first packet number that is less than the threshold number, in response to detecting a frame that includes a first packet number that is less than a threshold number” as [(Para. 0077), Recipient 704 may use the PN from the received frame to detect replayed frames (e.g., in the case of IO processing, when PN from received frame<=current Rc value). Detected replayed frames may be discarded by the receiver. In some embodiments, the receiver 704 may discard MSDUs/MPDUs whose PN values are not incrementing in steps of 1.].
Regarding claim 15, the combination of Zhou and Yong, specifically Zhou teaches “wherein each frame of the first plurality of frames and second plurality of frames includes a sequence number selected from a set of sequence numbers,” as [(Para. 0128), the formatting may include assigning a respective sequence number of a first set of sequence numbers to each of a first set of data units to be transmitted over a first wireless link of the multi-link session and a respective sequence number of a second set of sequence numbers to each of a second set of data units to be transmitted over a second wireless link of the multi-link session] “the method further comprising: ordering the first and second pluralities of frames according to the respective sequence number included in each frame of the first and second pluralities of frames” [(Para. 0011), assigning a respective sequence number of a set of sequence numbers to each of the plurality of data units, the set of sequence numbers indicating an order of the plurality of data units for the data].
Regarding claim 16, the combination of Zhou and Yong, specifically Zhou teaches “further comprising: receiving, over the second wireless communication link, a retransmitted frame associated with a frame of the first plurality of frames,” as [(Para. 0076), MPDUs may be scheduled dynamically on a per-PPDU basis for each link (e.g., such that a given MPDU may be retransmitted on a different link from that on which it was originally transmitted] “wherein the retransmitted frame includes a second packet number identical to the first packet number of the frame of the first plurality of frames” [(Para. 0076), MPDUs may be scheduled dynamically on a per-PPDU basis for each link (e.g., such that a given MPDU may be retransmitted on a different link from that on which it was originally transmitted].
Regarding claim 17, the combination of Zhou and Yong, specifically Zhou teaches “wherein the retransmitted frame includes an MPDU encrypted based on the temporal key for the multi-link association” as [(Para. 0115), The common key identifier may be signaled in a CCMP header of the encrypted MPDU (e.g., to allow a receiving device to use the same common temporal key to decrypt the MPDUs)].
Regarding claim 18, “wherein the retransmitted frame includes a first sequence number identical to a second sequence number included in the frame of the first plurality of frames” as [(Para. 0096), each MPDU may also carry common sequencing numbers (e.g., to be used by a shim layer such as shim layer 730). Various options to signal common SNs are considered herein].
Regarding claim 19, the combination of Zhou and Yong, specifically Yong teaches “generating a first nonce that includes a first link identifier associated with the first wireless communication link and a second nonce that includes a second link identifier associated with the second wireless communication link,” as [(Para. 0052), GCMP may require a new temporal key (TK) for every communication window/session and a unique nonce value for each frame. The nonce may include a 48-bit packet number (PN) for this purpose. At least according to some embodiments, reuse of a PN during a communication window may void security. Similarly, each transmission (e.g., packet) may include a sequence number (SN) and a repeated SN may indicate a duplicate transmission. Thus, methods may be implemented to detect repeated PN or SN values] “wherein decrypting each encrypted MPDU of the first plurality of frames is further based on the first nonce, and wherein decrypting each encrypted MPDU of the second plurality of frames is further based on the second nonce” (Para. 0075), Upon receiving the data, recipient 704 may engage in various data processing tasks, including OOO processing, IO processing, decryption, decapsulation, and replay checks (e.g., including either or both of OOO or IO replay checks), among other possibilities. For example, decryption, decapsulation, and replay checks may be performed as shown in FIG. 6B, as one possibility. One function of the data processing (e.g., of a replay check) may be to detect duplicate frames (e.g., frames that have previously been successfully received by recipient 704, but that the originator 702 has nonetheless re-transmitted, for example due to not successfully receiving an acknowledgement provided by the recipient 704), and/or to detect the difference between legitimate, retransmitted frames (e.g., from the authenticated transmitter) and replayed frames (e.g., from an interloper). Examples are provided subsequently herein that are intended to be illustrative of various possible replay check techniques.
Regarding claim 24, the combination of Zhou and Yong, specifically Yong teaches “wherein generation the first nonce includes insertion into a first portion of the first nonce the first link identifier and insertion into a second portion of the first nonce a direction identifier that identifies either an uplink direction or a downlink direction of the first frame” as [(Para. 0052), GCMP may require a new temporal key (TK) for every communication window/session and a unique nonce value for each frame. The nonce may include a 48-bit packet number (PN) for this purpose. At least according to some embodiments, reuse of a PN during a communication window may void security. Similarly, each transmission (e.g., packet) may include a sequence number (SN) and a repeated SN may indicate a duplicate transmission. Thus, methods may be implemented to detect repeated PN or SN values].
Regarding claim 26. the claim is interpreted and rejected for the same reason as set forth in claim 12, including “a first wireless local area network (WLAN) device, comprising: at least one modem;” as [(Zhou: Para. 0160), a modem to modulate the packets and provide the modulated packets to the antennas for transmission] “at least one processor communicatively coupled with the at least one modem;” [(Zhou: Para. 008), The apparatus may include a processor, memory in electronic communication with the processor] “at least one memory communicatively coupled with the at least one processor and including processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem is configured to..” [(Zhou: Para. 0008), and instructions stored in the memory. The instructions may be operable to cause the processor..].
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 18.

Claims 6-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yong, and further in view of Altman et al. (Pub # US 2013/0217332 A1 hereinafter Altman).
Regarding claim 6, the combination of Zhou and Yong does not specifically disclose wherein generating the first nonce further includes: dividing a first address segment of the first nonce to form at least the first portion for the first link identifier and a truncated address segment; truncating an address or a basic service set identifier (BSSID) associated with the first WLAN device; and populating the truncated address segment of the first nonce with the truncated address or the truncated BSSID.
In an analogous art, Altman teaches “wherein generating the first nonce further includes: dividing a first address segment of the first nonce to form at least the first portion for the first link identifier and a truncated address segment;” as [(Para. 0436), Accordingly, in block 3408, the wireless identity transmitter may truncate data to generate an indecipherable rolling identifier. In other words, by truncating the encrypted data, the wireless identity transmitter may create an identifier to be put in a broadcast message (or payload)] “truncating an address or a basic service set identifier (BSSID) associated with the first WLAN device;” [(Para. 0437), the truncated data may be represented by the following equation: TRUNC(deviceID XOR AES— K(t)), where t is the value of the wireless identity transmitter's nonce or counter (e.g., a 20 bit value), ‘XOR’ denotes the bitwise exclusive-or operation, ‘AES_K( )’ is the AES block cipher with key ‘K’, and ‘TRUNC ( )’ denotes a truncation operations that may create a certain number of bits or bytes (e.g., 56 bits or 7 bytes).] “and populating the truncated address segment of the first nonce with the truncated address or the truncated BSSID” [(Para. 0438), In block 3410, the wireless identity transmitter may concatenate the current nonce or counter with the truncated data to make a message payload.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Zhou and Yong to provide an effective technique as taught by Altman for locating a wireless identity transmitter based on broadcast identification packets [Altman: Para. 0005].
Regarding claim 7, the combination of Zhou, Yong and Altman, specifically Altman teaches “wherein a resulting length of the first nonce is equivalent to an original length of the first nonce before dividing the first address segment, and wherein the first nonce includes the first portion, the truncated address segment, and the second portion” as [(Para. 0313), For example, the wireless identity transmitter may perform a pseudo-random function to generate encoded data based on input values of the wireless identity transmitter's device ID, a nonce or counter value, and a secret key, seed, or other value known only to the wireless identity transmitter and the central server.].
Regarding claim 8, the combination of Zhou, Yong and Altman, specifically Altman teaches “wherein the truncated address segment includes forty-three bits of the address or the BSSID, wherein the first portion includes four bits to identify the first wireless communication link, and wherein the second portion of the first nonce includes one bit to identify either an uplink direction or a downlink direction of the first frame” as [(Para. 0080), In various embodiments, because of the high unreliability of certain short-range transmission channels, broadcast messages may be single packet transmissions limited to a certain size (e.g., 80 bits, 10 bytes, 20 bytes, etc.). For example, the payload of an embodiment broadcast message may be 80 total bits, including 4 bits that indicate battery status information and 76 bits that indicate a rolling identifier. As another example, an embodiment broadcast message may include 20 bits representing a nonce or counter and 60 bits representing a rolling identifier generated in a manner known to a central server, such as generated based on a unique device ID using a pseudo-random function or an encryption algorithm].
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463